VARIABLE ANNUITY FUNDS D, E, F, G, H, I INDIVIDUAL FLEXIBLE PAYMENT VARIABLE ANNUITY CONTRACTS issued by ReliaStar Life Insurance Company of New York and its ReliaStar Life Insurance Company of New York Variable Annuity Funds D E F G H & I Supplement Dated May 17, 2017 This supplement updates and amends your current variable annuity prospectus and subsequent supplements thereto. Please read it carefully and keep it with your prospectus and Statement of Additional Information for future reference. INFORMATION REGARDING THE FUNDS AVAILABLE THROUGH THE CONTRACT The following chart lists the Funds that are available through ReliaStar Life Insurance Company of New York Variable Annuity Funds D E F G H & I, along with each Fund’s investment adviser/subadviser and investment objective. More detailed information about these Funds can be found in the current prospectus and Statement of Additional Information for each Fund. If you received a summary prospectus for any of the Funds available through your Contract, you may obtain a full prospectus and other Fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the email address shown on the front of the Fund’s summary prospectus. There is no assurance that the stated objectives and policies of any of the Funds will be achieved. Shares of the Funds will rise and fall in value and you could lose money by investing in the Funds. Shares of the Funds are not bank deposits and are not guaranteed, endorsed or insured by any financial institution, the Federal Deposit Insurance Corporation or any other government agency. Fund Name Investment Adviser/Subadviser Investment Objective(s) Voya Government Money Market Portfolio (Class I) * Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC Seeks to provide high current return, consistent with preservation of capital and liquidity, through investment in high-quality money market instruments while maintaining a stable share price of $1.00. Voya High Yield Portfolio (Class S) Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC Seeks to provide investors with a high level of current income and total return. * There is no guarantee that the Voya Government Money Market Portfolio will have a positive or level return. X.53950-17 Page 1 of 2 May 2017 Fund Name Investment Adviser/Subadviser Investment Objective(s) Voya Large Cap Growth Portfolio (ClassI) Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC Seeks long-term capital growth. VY® Franklin Income Portfolio (ClassS) Investment Adviser: Voya Investments, LLC Subadviser: Franklin Advisers, Inc. Seeks to maximize income while maintaining prospects for capital appreciation. MORE INFORMATION IS AVAILABLE More information about the Funds available through your Contract. including information about the risks associated with investing in them, can be found in the current prospectus and Statement of Additional Information for each Fund. You may obtain these documents by contacting: Customer Service P.O. Box 5033 Minot, ND 58702-5033 1-877-886-5050 If you received a summary prospectus for any of the Funds available through your Contract, you may obtain a full prospectus and other Fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the email address shown on the front of the Fund’s summary prospectus. X.53950-17 Page 2 of 2 May 2017
